                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,              )
                                       )
         Plaintiff,                    )                Case no. 5:17-cv-470-FL
                                       )
         v.                            )
                                       )
NEILL P. GUY, II, et al.,              )
                                       )
         Defendants.                   )
_______________________________________)

                ORDER CONFIRMING SALE OF REAL PROPERTY AND
                    DIRECTING DISTRIBUTION OF PROCEEDS

       Upon consideration of the United States’ Motion for Confirmation of Sale and

Distribution of Proceeds, the Court having previously ordered the sale of the property, and good

cause having been found, this Court grants the United States of America’s request for an order

confirming the sale of the real property of Neill P. Guy, II and approving of the distribution of

the proceeds of the sale.

       Therefore, pursuant to 28 U.S.C. § 2001(b), the Court orders that:

       1.      The sale of the real properties located at 2690 Lake Upchurch Drive and

adjacent lot 0 Lake Upchurch Drive, Fayetteville, North Carolina (collectively “the Real

Property”), as described in paragraph 12 and Exhibit B of the amended complaint (Dkt. 4, 4-2),

for the total amount of $40,000 is confirmed.

       2.      The United States shall convey by deed the Real Property to MDN Rentals, LLC.




                                                 1



            Case 5:17-cv-00470-FL Document 45 Filed 08/03/20 Page 1 of 2
        3.      The Clerk of Court shall distribute the $40,000 in funds deposited into its registry

in this action as follows:

                a.     First, to the Internal Revenue Service, c/o Sloane Wilkinson, 3340

Jaeckle Dr #101, Wilmington, NC 28403, in payment of the administrative expenses of the

sale, in the amount of $1,169.10;

                b.     Second, to the Cumberland County Tax Administrator, Attention

Rebecca Lemings, PO Box 449, Fayetteville, North Carolina, 28302-0449, in the amount of

$548.01 for tax years 2017, 2018, and 2019 on Parcel # 9493-48-4367 as of September 30,

2020;

                c.     Third, to the Cumberland County Tax Administrator, Attention

Rebecca Lemings, PO Box 449, Fayetteville, North Carolina, 28302-0449, in the amount of

$897.35 for tax years 2017, 2018, and 2019 on Parcel # 9493-48-3373 as of September 30,

2020; and

                d.     Last, to the United States Department of Justice, Tax FLU, Office of

Review, PO Box 310, Ben Franklin Station, Washington, DC 20044-0310, to be applied

against the federal tax liabilities of Guy.

        SO ORDERED, ADJUDGED, AND DECREED.



Date:    8/3/20
        _____________                                 ______________________________
                                                      The Honorable Louise W. Flanagan
                                                      United States Chief District Judge




                                                  2



             Case 5:17-cv-00470-FL Document 45 Filed 08/03/20 Page 2 of 2
